El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
Magdalena Jiménez Sotomayor, después de obtener el di- ' vorcio de su marido, vendió a Everaldo Maldonado su condo-minio y derechos indivisos en cierta parcela de terreno que había pertenecido a la sociedad de gananciales. La escritura contenía una cláusula en que se decía que el activo de la so-ciedad de gananciales había sido liquidado extrajudicialmente y que cierta parte del terreno en cuestión había sido adjudi-cada a la esposa. Esta porción o subdivisión también se des-cribía en la escritura y el comprador convino en aceptar, y aceptó, la misma como equivalente al condominio pro indiviso y a los derechos realmente adjudicados a él. El registrador *842de la propiedad se negó a inscribir la escritura debido a que Fidel Alvarez no había comparecido en la misma. El caso de Muñoz v. El Registrador de la Propiedad de San Juan, 41 D.P.R. 676, es citado en apoyo de esta resolución.
La escritura no pretendía ser una enajenación del terreno que en ella se alegaba había sido adjudicado a 1a. esposa. No trató de obligar, ni obligó, al esposo divorciado en forma al-guna. Sí obligó al adquirente a pasar por el resultado de la división que se decía ya había sido hecha, mas esto no alteró la naturaleza del documento. La transacción en su totalidad fue simplemente un traspaso del condominio pro indiviso de la vendedora o de cualquier derecho, título e interés que ella tuviera en la parcela mayor de terreno sujeta a la liquida-ción final de la sociedad de gananciales, ya hecha o por ha-cerse. Como tal era inscribible. Véanse los casos de Quiñones v. Registrador de la Propiedad de Caguas, 16 D.P.R. 16 ; Escalera v. Falú, 19 D.P.R. 751; Ríos v. Registrador de la Propiedad de Arecibo, 19 D.P.R. 742; García v. Registrador de la Propiedad de Guayama, 27 D.P.R. 624; Becerra v. Registrador de la Propiedad de Guayama, 27 D.P.R. 843; Allende v. Registrador de la Propiedad de San Juan, 28 D.P.R. 569; y Muñoz v. Registrador de la Propiedad de Caguas, 30 D.P.R. 70.

La resolución recurrida debe ser revocada.